Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-16, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7:  The primary reason for the allowance of the claims is the inclusion of the limitation “etching, from the polysilicon layer, unremoved portions of the mask layer with a wet etching process to expose a second portion of the polysilicon layer larger than the first portion, wherein the second portion is narrower than the polysilicon layer interposed between the contact region of the second polysilicon line and the first polysilicon line; removing the exposed second portion of the polysilicon layer to form a separation between the contact region of the second polysilicon line and the first polysilicon line”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 8-16:  The primary reason for the allowance of the claims is the inclusion of the limitation “forming a first hard mask layer in a divot; wherein the first and second hard mask layers cover sidewall and bottom surfaces of the divot; performing a first etch to remove the second hard mask layer and a portion of the first hard mask layer from a first sidewall of the divot; performing a second etch to remove the second hard mask layer from the first sidewall and from a bottom surface of the divot; and performing a third etch to remove the polysilicon layer not covered by the first and second hard mask layers to form a separation between the first polysilicon gate structure and the second polysilicon structure”, in all of the claims in combination with the remaining features of independent claim 8.
Claims 21-24:  The primary reason for the allowance of the claims is the inclusion of the limitation “removing a portion of the mask layer to expose a portion of the polysilicon layer, wherein the exposed portion of the polysilicon layer comprises at least a sidewall surface and a bottom surface of the divot; and removing the exposed portion of the polysilicon layer to form a separation between the first gate structure and the second gate structure”, in all of the claims in combination with the remaining features of independent claim 21.
Ding (US 2004/0227245) modified by Jia-hong et al. (CN 110323217A) teach a method comprising forming, on a substrate (Fig. 9, element 120), a first polysilicon line (Fig. 9, element 140) with a first width (Fig. 9) and a second polysilicon line (Fig. 9, element 140) with a second width (Fig. 9), wherein the first and second polysilicon lines are spaced apart by a polysilicon layer (Fig. 9, element 160) and each of the first and second polysilicon lines comprises a contact region (Fig. 1 of Jia-hong discloses gate lines 110 with gate contacts 118 wider than the gate widths with the motivation to provide greater contact area to reduce contact resistance) wider than the first and second widths; depositing a mask layer (Fig. 15A, element 1720) on the first polysilicon line, the contact region of the second polysilicon line, and the polysilicon layer; etching, from the polysilicon layer, the mask layer with a dry etching process (it would be obvious to one of ordinary skill in the art to use a dry etching process to remove portions of a layer) to remove a portion of the mask layer and to expose a first portion of the polysilicon layer (Fig. 17A, paragraph 0052 discloses removing and exposing a portion of element 160 ); and removing the exposed portion of the polysilicon layer to form a separation between the contact region of the second polysilicon line and the first polysilicon line (Fig. 19A). Ding furthermore teaches depositing a first hard mask layer (Fig. 15A, element 1720) on a top portion of a polysilicon layer (Fig. 17A, element 170) interposed between a first polysilicon gate structure (Fig. 17A, element 140) and a second polysilicon gate structure (Fig. 17A, element 140); depositing a second hard (Fig. 17A, element 1730) mask layer on the first hard mask layer; and wherein the polysilicon layer comprises a divot (Fig. 13A, element 170Cof Ding is between the two gate structures and the gate contact of Jia-hong would be on one of the gate structures) between the contact region and the first gate structure.
However, Ding (US 2004/0227245) modified by Jia-hong et al. (CN 110323217A) do not teach or render obvious the above-quoted features recited in independent claims 1, 8, 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813